In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-22-00382-CV

RAN LI, Appellant                         §   On Appeal from the 96th District Court

V.                                        §   of Tarrant County (096-326383-21)

                                          §   November 10, 2022

YAXIN LI, Appellee                        §   Memorandum Opinion by Justice Walker

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Brian Walker
                                        Justice Brian Walker